                                                                         CLERK'
                                                                              S oFylc: tJ.s.DIST.K URT
                                                                                AT ROANOKE,VA
                                                                                     FILED

                                                                                  MAt 2 j 221!
                        IN THE U NITED STA TES D ISTRICT COU RT
                                                                              JULIA c     Ex cuE>
                       F0R TH E W ESTERN D ISTRICT 0F VIRGINIA              GY:
                                  ROAN OK E DIVISION                                EPU

NLNRCUS LEON H UN TER,                          )      CivilA ction N o.7:19CV 00286
     Plaintiff,                                 )
                                                )      M EM O Rm      U M OPG IO N
                                                )
                                                )
STEVEN CARTER,                                  )      By:     H on.Glen E.Conrad
     D efendant.                                )              SeniorUnited StatesD istrictJudge

       Plaintiff,proceedingproK,filedacivilrightscomplaint,pursuantto42U.S.C.j1983.
By orderentered April5,2019,the courtdirected plaintiffto subm itw ithin 20 daysfrom the

date ofthe ordera statem entofassets,an inmate accountform ,and a certified copy ofplaintim s

trustfund accountstatem entforthe six-month period im m ediately preceding the filing ofthe

com plaint,obtained from the appropriateprison ofticialofeach prison atw hich plaintiffisor

w as'confined during thatsix-m onth period. On April22,2019,plaintiffreturned àn inm ate

accountreportsigned by the trustofficer,how ever,the required six-m onth sàtem entsw ere not

included.On April22,2019 thecourtentered an ordergiving plaintiffone lastopportunity to

cure the deficienciesby subm itting the required financialstatem entsforthe m onths ofSeptem ber

2018 through February 2019,w ithin 20 days from the date ofthe order.Plaintiffw asadvised

thatafailuretocomplywouldresultindismissalofthisactionwithoutprejudice.
       M ore than 20 dayshave elapsed,and plaintiffhas failed to com ply with the described

conditions.Accordingly,thecourtdismissestheactionwithoutprejudiceandstrikesthecase
from the activedocketofthe court. Plaintiffm ay refilethe claim s in a separate action once

plaintiffisprepared to com ply with the noted conditions.
       The Clerk isdirected to send a copy ofthisM em orandllm Opinion and accom panying
Orderto plaintiff.
        EN TER this 21stday ofM ay,2019.
                                                          /s/ Glen E.Conrad
                                                        SeniorU nited StatesD istrictJudge
